UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1842


RICHARD A. KAMINSKY,

                Plaintiff – Appellant,

          v.

WAKE FOREST UNIVERSITY BAPTIST MEDICAL CENTER, WFUBMC;
DEPARTMENT OF PATHOLOGY; A.J. GARVIN, M.D., Ph.D. Chairman,
Pathology,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.   James A. Beaty,
Jr., Chief District Judge. (1:08-cv-00882-JAB-PTS)


Submitted:   December 30, 2010            Decided:   February 8, 2011


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Kaminsky, Appellant Pro Se. William J. McMahon, IV,
Kristine   Marie   Sims,   CONSTANGY,  BROOKS &   SMITH,  LLC,
Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard A. Kaminsky appeals the district court’s order

adopting   the    magistrate   judge’s    recommendation      and    dismissing

his   complaint.      We   have   reviewed    the    record    and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Kaminsky v. Wake Forest Univ. Baptist

Med. Ctr., WFUBMC, No. 1:08-cv-00882-JAB-PTS (M.D.N.C. July 19,

2010).     We deny as moot Kaminsky’s motion to expedite.                    We

dispense   with     oral   argument   because       the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2